Murphy, P.J.
Pursuant to Rule 30, District Court Rules, 1965, as amended, both parties were notified and a hearing held by this court sitting at Barnstable on January 31, 1974.
The record before us does not contain any draft report to be established. Furthermore, the finding of the judge indicates the last amended report still lacked some material evidence, and the plaintiff was ordered to file another amended report by December 13, 1973 and failed to do so.
Henry N. Frenette, Jr. for Plaintiff
Harry J. 0 ’Sullivan for Defendant
The petition to establish a report to an Appellate Division is denied for failing to comply with the rules governing Appellate procedure, more particularly, Rule 28 and Rule 30, District Court Rules, 1965, as amended. See Cook v. Kozlowski, 351 Mass. 708. Lasell v. Director of the Div. of Employment Security, 325 Mass. 23, 25-26. The Connecticut Bank & Trust Co. v. Phaneuf, 37 Mass. App. Dec. 196 and see Peerless Machinery Co. v. Herbits, 46 Mass. App. Dec. 169.